Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Specification
The abstract of the disclosure is objected to because the abstract should be limited to 150 words.  The abstract is presently approximately 190 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (U.S. 2011/0007420) in view of Fuji et al (U.S. 2008/0239591).
Tsuchiya discloses a hard disk drive magnetic recording and reproducing device (figures 4-6) which includes a reproducing head (figure 1) which includes a BCC (001) CoFe free layer 50 (paragraph 0056 – lines 1 to 3), a BCC (001) Cu non-magnetic layer 40, and a (001) CoFe pinned layer 30 (paragraph 0061 – lines 1 to 3).
Tsuchiya does not expressly disclose the amount of Co vs Fe in the free and pinned layers and does not appear to expressly disclose that the pinned layer has a BCC structure.
Fuji discloses a magnetoresistive element (figure 1) which may be utilized as a magnetic reproducing head (figures 6 and 7) such as to be utilized in a recording and reproducing device (figures 8 and 9).  A pinned layer 14 (paragraph 0057 – line 3) or a free layer (paragraph 0085 – line 4) may be formed from a Co90Fe10 layer.  Fuji also discloses that a pinned layer material may also take a BCC Co50Fe50 layer structure form (paragraph 0067 – lines 8 to 12), as may a free layer material (paragraph 0110 – lines 1 to 4 and 15 and 16).
As to claims 1-5
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the ferromagnetic layers of Tsuchiya take the form of Co50Fe50 layers with BCC structure.  The motivation would have been: as evidenced by Fuji, such materials had been established in the art as having advantageous utility for forming pinned and free layers utilized in a magnetic reproducing head such as would be utilized in a magnetic recording and reproducing device such as a hard disk drive.
	As to claim 6

As to claim 7
Tsuchiya discloses that the free and fixed layers may have a thickness of 2-10 nm (paragraph 0051 – lines 7 and 8 and paragraph 0059 – lines 5 and 6).
As to claims 8 and 9
Tsuchiya discloses an antiferromagnetic layer 22 for pinning the pinned layer 30 and which may be IrMn, FeMn, or PtMn (paragraph 0063 – lines 1 to 4).
As to claim 12
Official Notice is given that it was notoriously old and well known in the art prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a free layer and a pinned layer have different coercive force.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the free and pinned layers of Tsuchiya have different coercive forces.  The motivation would have been: one of ordinary skill in the art recognized that due to the free and pinned layers serving different functional roles in the magnetoresistive device layer stack and having different positions in the layer stack.
As to claim 13
Alumina layer 4 may be considered an alumina substrate for the magnetoresistive device.
As to claim 14
Underlayer 21 can be considered the claimed buffer layer.
As to claim 15
Tsuchiya discloses a cap layer 26.
As to claim 16
The magnetoresistive device may take a CPP form (paragraph 0039).
As to claims 17-20
Tsuchiya discloses a hard disk drive magnetic recording and reproducing device (figures 4-6) which includes a reproducing head (figure 1-3).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, January 1, 2022